Citation Nr: 1009985	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for claimed low back pain 
with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to March 1973, 
and from March 1974 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

This claim was reoepened and remanded by the Board of 
Veterans' Appeals (Board) in August 2005 to the RO for 
additional development of the record.  

The Board issued a decision in October 2006 denying the claim 
on appeal.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In September 2008, the Court issued an order granting the 
parties' Joint Motion to vacate the decision and remand the 
case back to the Board for actions in compliance with the 
Court's order.  

The appeal is being remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In a September 2008 Order, the Court granted a Joint Motion 
in which the parties agreed that the Board did not provide 
adequate reasons or bases regarding why the duty to assist 
was satisfied.  

The Veteran was afforded a VA spine examination in February 
2006.  The examiner noted that, prior to the preparation of 
his report, he reviewed the Veteran's c-file and service 
medical records.  The examiner acknowledged a service medical 
record dated in July 1974 indicating a left leg and left hip 
injury, and the Veteran reported to the examiner his belief 
that this in-service incident also caused an injury to his 
back.  

With regards to post-service evidence, the examiner stated 
that the "only other reference in [the Veteran's claims] 
file, to a back complaint is when he was said to have 
sustained a back injury while working at the Anniston Army 
Depot, and on that occasion had x-rays in this facility which 
were done August 3, 1995."  The examiner ultimately opined 
there was no relationship between the Veteran's current back 
problem and military service.  

However, in rendering that opinion, the examiner failed to 
consider the fact that VA medical records document the 
Veteran's complaints of, and treatment for low back pain from 
May 1984 to February 2003.  Additionally, VA records dated in 
November 1992 and November 1999 relate that the Veteran had a 
15-year history of low back pain, and records dated in 
November 1999 and August 2002 indicate the Veteran had a past 
medical history of chronic low back pain or injury starting 
in 1975.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

For these reasons, the Board finds that it cannot make a 
fully informed decision based on the February 2006 VA spine 
examination report, and another VA examination should be 
obtained.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all 
treatment records from Birmingham 
VA Medical Center (VAMC) from June 
2007 to the present and the 
Tuscaloosa VAMC from September 
2007 to the present and associate 
those records with the claims 
file. 

All attempts to fulfill this 
development must be documented in 
the claims file.  If the search 
for any such records yields 
negative results, that fact should 
be clearly noted, with the RO 
either documenting for the file 
that such records do not exist or 
that further efforts to obtain 
them would be futile.  The Veteran 
should be informed of same in 
writing.

2.  Thereafter, the RO should 
schedule the Veteran for a VA 
spine examination to determine the 
nature and likely etiology of his 
claimed low back disability.  All 
necessary special studies or tests 
should be accomplished.  

It is imperative that the examiner 
review the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  
Following examination of the 
Veteran, the examiner should 
specifically offer an opinion as 
to the following:  

(a).  Is it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has a low 
back disability that had its 
clinical onset during his military 
service?  

(b).  If not, is it is at least as 
likely as not (50 percent 
probability or more) that 
arthritis of the lumbar spine, if 
diagnosed, was manifested within a 
year following the Veteran's 
discharge from service?  

(c).  If not, it is at least as 
likely as not (50 percent 
probability or more) that the 
Veteran has a low back disability 
related, through continuity of 
symptoms, to military service?  
[In addressing this question, 
please consider VA outpatient 
treatment for low back pain from 
May 1984 to February 2003, 
including VA outpatient records 
dated in November 1992 and 
November 1999 in which the Veteran 
reported a 15-year history of low 
back pain, as well as VA 
outpatient records dated in 
November 1999 and August 2002 in 
which the Veteran reported a past 
medical history of chronic low 
back pain or injury starting in 
1975.]

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a 
legible report.  A complete 
rationale should be given for all 
opinions and should be based on 
examination findings, historical 
records, and medical principles.  

3.  To help avoid future remand, 
the RO must ensure that the 
requested actions have been 
accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completion of the 
foregoing, and after undertaking 
any further development deemed 
necessary, the RO should 
readjudicate the claim, in light 
of all pertinent evidence and 
legal authority.  If the benefit 
sought on appeal is not granted to 
the Veteran's satisfaction, the RO 
should furnish to the Veteran and 
his attorney a supplemental 
statement of the case and afford 
him the appropriate opportunity 
for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



